Case 1:17-cv-08413-ER Document 75 Filed 12/02/20 Page 1 of 4




                     Defendants are directed to respond to the arguments in
                     Plaintiff's letter, Doc. 74, by letter of no more than three pages
                     by Friday, December 4, 2020.

                     It is SO ORDERED.
                                                              12/2/2020
Case 1:17-cv-08413-ER Document 75 Filed 12/02/20 Page 2 of 4
Case 1:17-cv-08413-ER Document 75 Filed 12/02/20 Page 3 of 4
Case 1:17-cv-08413-ER Document 75 Filed 12/02/20 Page 4 of 4
